Order issued February 26, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-00644-CR
                      ________________________________________

                          WAYNE EDWARD GREER, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                         Before Justices Lang, Stoddart, and Schenck

       Based on the Court’s opinion of this date, we GRANT the October 31, 2014 motion of

Riann C. Moore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Riann C. Moore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Wayne Edward

Greer, Book-in No. 13069727, North Tower 5E08, Dallas Count Jail, P.O. Box 660334, Dallas,

Texas, 75266-0334.



                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE